Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/30/2022. 
Claims 1-20 are pending in the case. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered. 

Response to Arguments
 Applicant's arguments and amendments with regards to the objections to claim(s) 8 and 15 have been fully considered and are persuasive. The objections are respectfully withdrawn.
Applicant's arguments and amendments with regards to the 35 U.S.C. § 112(b) rejection of claim(s) have been fully considered and are persuasive. The 35 U.S.C. § 112(b) rejection of claim(s) in the previous rejection is respectfully withdrawn.

Examiner notes that a new 35 U.S.C. § 112(b) rejection of claim(s) 1-20 has been made below in the Current Office Action and therefore Examiner is unable to formulate a prior art rejection or a response to Applicant’s arguments directed to the prior art rejection in the previous Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 14, each recite
	“determin…, … whether the user is registered or logged into a server associated with the document; 
	in responsive to, having determined that the user is not logged into the server, determin…, …, a ranking for each of the plurality of URLs based on quantities of page hits and storing the ranking …; 
	in responsive to, having determined that the user is logged into the server, determin…, …, a presentation …based …the stored ranking of each of the plurality of URLs”.

	The stored ranking is determined based on determining the user is not logged into the server and then the stored ranking is used when determining that the user is logged into the server. Since a user cannot be (i) logged into the server, and (ii) not logged into the server at the same time, these claim limitations render the claims indefinite.
Claim(s) 2-7, 9-13 and 15-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 14  respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178